ITEMID: 001-71082
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: F. v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms F., is a Slovakian national, who was born in 1959 and lives in Bratislava. She was represented before the Court by Mr I. Gažík, a lawyer practising in Prievidza. The respondent Government were represented by their Agent, Mr. P. Kresák, succeeded by Ms A. Poláčková.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 9 January 1996 the applicant gave birth to a boy. A blood test showed that the applicant’s husband had not fathered the child. The child’s father is unknown.
As the applicant had health problems at the time of delivery, the child was placed in a social institution, with the applicant’s consent, on 25 April 1996. The applicant visited her son regularly and bought necessary items and presents for him.
On 5 August 1996 the applicant claimed that she should be allowed to take care of the child.
On 9 September 1997 the Bratislava III District Court dismissed the action. The decision stated that the applicant’s situation did not allow her to take appropriate care of her son, and that she suffered from a lasting mental disease. It was served on the applicant on 20 October 1997. The applicant did not appeal.
Between 21 November 1997 and 16 March 1998 the applicant was treated as an in-patient in a psychiatric hospital.
The Government contend, with reference to a list of the visits, that the applicant’s last visit of her son took place on 2 July 1997.
The applicant submits that between 2 July 1997 and 21 November 1997 she attempted to visit her son but was told that he was in the theatre. After her in-patient treatment had ended in March 1998, the applicant submits, without giving further details, to have again unsuccessfully attempted to visit the child.
On 13 November 1997 the Bratislava III District Court delivered a judgment depriving the applicant of her legal capacity on the ground that she suffered from a mental illness. On 25 September 1998 the Bratislava Regional Court upheld the first instance judgment and the decision became final on 29 March 1999.
The documents submitted by the Government indicate that the Malacky District Court, on 20 May 1999, allowed the applicant’s son to be adopted by a couple. The judgment became final on 1 July 1999. It stated, inter alia, that the applicant’s last visit of her son took place on 2 July 1997. As she had failed to manifest any interest in the child thereafter, the boy had become free for adoption as from 2 February 1998. On 2 March 1998 he had been placed in the pre-adoption care of the couple concerned. A guardian appointed to represent the interests of the child in the proceedings agreed to the adoption. It is apparent from the judgment that the applicant was not considered to be a party to the proceedings.
On 12 July 2001 the Bratislava III District Court restored legal capacity to the applicant. Reference was made to an expert opinion submitted on 19 April 2001. In the opinion the expert summed up the applicant’s situation, as described by the applicant during the examination. According to the opinion, the applicant stated that her child born in 1996 had been placed in an institution. She could not visit him as she had been treated in a hospital. The boy had been adopted by other persons and the applicant had no information about him. She could only hope that the child was doing well. The applicant also stated that she had not been aware that it would have sufficed, as demonstrating her interest in the child, to send him a postcard.
On 13 January 2004 the applicant’s lawyer requested, on the applicant’s behalf, that the applicant should be allowed to meet her son.
In a letter dated 14 January 2004 and delivered on 19 January 2004 the social institution where the child had been placed prior to his adoption replied that the boy had not been in its care as from 2 March 1998 and that he had been adopted by a family. The adoption had been approved by a court and it was irrevocable. Reference was made to Section 63(1) and, in substance, to Section 72(1) of the Family Act.
The letter further stated that the applicant had visited the boy for the last time on 2 July 1997 and that his father was unknown. The boy had been adopted under Section 68(1)(a) of the Family Act without the applicant’s consent as she had failed to show interest in him for more than six months.
The following relevant provisions of the Family Act (Zákon o rodine) were in force at the relevant time.
Under Section 63(1), following a person’s adoption the same relations as those existing between parents and children come into being between the adopted person and the persons who adopted him or her.
Paragraph 2 of Section 63 provides that a court decides on a person’s adoption upon the proposal of those who wish to adopt that person.
Section 68(1)(a), as in force until 31 March 2002, provided that, in cases where the legal representatives of a child to be adopted were his or her parents, their consent to the child’s adoption was not required when they had failed to demonstrate, for at least six months, real interest in the child which they normally should show as parents. With effect from 1 April 2002 this provision was extended in that it enumerated the following reasons as examples of the parents’ failure to show real interest in the child: failure to visit the child regularly, failure to comply regularly and voluntarily with the obligation to provide for the child’s maintenance, failure to show willingness to adjust, as far as possible, their family and social situation in a manner permitting them to take personal care of the child unless they were prevented from doing so for a serious reason.
Pursuant to paragraph 2 of Section 68, in such cases it is required that a guardian appointed to represent the interests of the child in the context of the adoption proceedings should give his or her consent to the child’s adoption.
Under Section 69(1), prior to a judicial decision on his or her adoption, the child concerned has to be in care of the person wishing to adopt him or her for at least three months.
Section 72(1) provides that, following a person’s adoption, mutual rights and obligations existing between that person and his or her original family cease to exist. The rights and obligations of a guardian appointed, as the case may be, to exercise such parental rights also cease to exist following the adoption of the person concerned.
Article 181(1) provides that parties to proceedings concerning the adoption of a minor are the child to be adopted, his or her parents, the person adopting the child and his or her spouse.
Under paragraph 2 of Article 181, the parents of the child to be adopted are not parties to proceedings when they are deprived of parental rights or of their legal capacity as well as in cases where their agreement is not required for adoption of their child notwithstanding that they are his or her legal representatives.
